            Case 1:20-cr-10134-DJC Document 162 Filed 10/08/20 Page 1 of 17



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA

        v.                                           No. 20-CR-10134-DJC

 (1) MATTHEW DRAYON,
 a/k/a “Ma,” a/k/a “Teddy Bear,”

            Defendant


     GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION FOR RELEASE 1

        Defendant Matthew Drayton, a multi-convicted felon and leader of a multi-kilogram

cocaine and cocaine base drug-trafficking organization in the Boston area, moves to revoke the

Court’s order of detention. See generally Docs. 153, 154. The Defendant argues (as he did

during a multi-day detention hearing) that pretrial release is warranted because he has steady

employment, a stable family structure, good character, and a dated criminal history – all of which

the Court expressly took into account when ultimately issuing its order of detention. See Doc.

137 at 3. In particular, the Defendant highlights Probation’s assessment of a proposed release

residence as “suitable as a potential release plan” as grounds undercutting the Court’s detention

order. Doc. 154 at 2-3, 7. The Defendant, however, fails to note that – notwithstanding its

assessment of a residence as “suitable” – Probation maintained its position that the Defendant

remain detained pending trial stating, “[t]he Probation Office notes that the recommendation of




        1
          The government submitted approximately seventeen exhibits in support of detention as well as
the testimony of DEA Special Agent Jim Cryan. References to exhibits submitted in support of this
response are by exhibit number and page or paragraph, where appropriate, e.g., Exhibit _ at _. The
United States assumes the Court has access to the Defendant’s criminal history through the pretrial
services report.
           Case 1:20-cr-10134-DJC Document 162 Filed 10/08/20 Page 2 of 17



detention still remains.” 2 Moreover, the Defendant fails to address the overwhelming evidence

that the United States presented in support of his detention, which established, inter alia, the

Defendant’s leadership role in the charged drug conspiracy, his involvement in firearm

trafficking, his use of force over drug-trafficking affiliates and stash locations, and the

involvement of various Drayton family members (including his wife, brother, and sisters) and

their respective residences in supporting the Defendant’s criminal activities. And while the

Defendant’s criminal history concededly is older, it nonetheless reflects an individual whose past

mirrors his present charges: drug trafficking. For the following reasons, this Court should affirm

the magistrate judge’s determination and deny the Defendant’s motion for revocation.

                                           BACKGROUND

I.     GROUNDS FOR DETENTION

       Pursuant to the Indictment, a federal grand jury charged the Defendant in Count One of

the Indictment with Conspiracy to Distribute and Possess With Intent to Distribute Cocaine and

Cocaine Base in violation of 21 U.S.C. § 846. See Dkt. 107. The United States requested the

Defendant’s detention under the following statutory grounds:

       •     18 U.S.C. § 3142(e)(3), because the Defendant is charged with an offense for which a
             maximum term of imprisonment of 10 years or more is prescribed in the Controlled
             Substances Act, which, in turn, establishes a rebuttable presumption that no condition
             or combination of conditions will reasonably assure the Defendant’s appearance and
             safety of the community;

       •     18 U.S.C. § 3142(f)(1)(C), because the Defendant is charged with an offense for
             which a maximum term of 10 years or more is prescribed in the Controlled
             Substances Act;

       •     18 U.S.C. § 3142(f)(1)(D), because the case involves a felony after the Defendant had
             been convicted of two or more offenses that would have qualified as Controlled
             Substance Act or crime of violence offenses under Section 3142(f)(1)(A)-(C);

       2
           The United States assumes that the Court has access to Probation’s memoranda to the Court.


                                                    2
        Case 1:20-cr-10134-DJC Document 162 Filed 10/08/20 Page 3 of 17




       •   18 U.S.C. § 3142(f)(1)(E), because the Defendant is charged with a felony that
           involves the possession or use of a firearm;

       •   18 U.S.C. § 3142(f)(2)(A), because there is a serious risk that the Defendant will not
           return to Court if released; and

       •   18 U.S.C. § 3142(f)(2)(B), because the Defendant presents a serious risk of
           obstruction of justice or intimidation of a prospective witnesses).

II.    DETENTION EVIDENCE

       The United States submitted approximately seventeen documentary exhibits in support of

detention and – though not required by law – the testimony of DEA Special Agent Jim Cryan

(upon the Defendant’s refusal to proceed by proffer). See, e.g., United States v. Acevedo-Ramos,

755 F.2d 203, 207-08 (1st Cir. 1985) (congressional intent in enacting Bail Reform Act was to

allow parties, including government, to proceed by proffer during bail hearings; discretion to

require witness testimony from government lies with judge, not with defendant); see also United

States v. Fernia, No. 92-2324, 1993 WL 5893, at *4 (1st Cir. 1993) (“[A defendant’s] objection

that a judicial officer may not order detention on the basis of a mere proffer of evidence by the

government is simply not correct”); United States v. Pasciuiti, No. 92-1112, 1992 WL 51482, at

*5 (1st Cir. 1992) (“[D]istrict courts have much discretion in determining whether a bail hearing

shall be conducted by proffer or live testimony and have rejected the contention that either the

constitution or § 3142(f) necessarily requires that live witnesses be produced at detention

hearings.”); United States v. Whitman, 514 F. Supp. 2d 101, 102 n.1 (D. Me. 2007) (rejecting

defendant’s position that government could not proceed by proffer at detention hearing and

needed a witness as “wrong”).

       The government summarizes the substance of the submitted evidence (unaddressed by

the Defendant in his revocation request) here:


                                                 3
    Case 1:20-cr-10134-DJC Document 162 Filed 10/08/20 Page 4 of 17



o Defendant’s Leadership Role and Control Over Fidelis Way

   •   Exhibit 1: As charged in the Complaint, the Defendant, along with seven co-
       conspirators (including the Defendant’s brother), was the leader of a conspiracy to
       distribute and possess with intent to distribute cocaine and cocaine base in the Boston
       area. Ex. 1. The Complaint summarized the Defendant’s status as a drug supplier for
       his drug-trafficking organization and set forth evidence, including controlled sales
       with the Defendant (or his wife), numerous intercepted calls from the Defendant’s
       phone, and corroborating surveillance and/or subsequent arrest seizures confirming
       the Defendant’s drug distribution activities and level of control over his co-
       conspirators and stash locations. Ex. 1.

   •   Exhibit 2: The Detention Affidavit provided an overview of the Defendant’s
       leadership role in his drug-trafficking organization and described how the Defendant
       and his associates, through their drug-trafficking activities, assumed control (through
       force, intimidation, and harassment) over multiple apartments within the
       Commonwealth Development in Brighton, Massachusetts (“Fidelis Way”) that they
       operated as stash locations to store, cook, package, and sell their drugs. See Ex. 2,
       ¶¶ 5-14.

   •   Exhibit 8: On a July 2, 2019 intercepted call with his brother, Kenji Drayton, the
       Defendant offered to resupply drugs to Kenji Drayton but noted that he could not then
       access his drug supply because Boston Police Department officers were then present
       at Fidelis Way responding to a call, thereby preventing access to his stash locations.

o Defendant’s Use of Violence or Force to Maintain Control

   •   Exhibit 3: The preliminary transcript for a June 23, 2019 call between the Defendant
       and co-conspirator Arthur Hodges shows the Defendant expressing frustration over
       other drug dealers’ product making its way into Fidelis Way and using violence
       against his own drug runners when they went against his business model. Ex. 3
       (“Them [Ns], I think they got other twerk, bro. They getting twerk from someone
       else, bro; that shit is not the same shit that I got, bro. That shit is like aggravating me
       man.”). The Defendant ordered Hodges to make sure that their product – and not
       another dealer’s – was being pushed throughout Fidelis Way. Id. (“Don’t get no shit
       from nowhere else bro cause I’m gonna start checking [Ns’] twerk.”). The Defendant
       also expressed frustration against “Clock,” an identified drug runner within the
       Defendant-Hodges’ drug conspiracy, who had been consuming the Defendant’s
       product instead of selling it. The Defendant stated that he manifested that frustration
       by hitting Clock in the head with a hammer. Ex. 3. (“I just bust Clock in the fucking
       head with a hammer bro. . . . I just bust him in his fucking head….This [N] said he
       done smoked it all! [N] smoked everything….”).




                                              4
    Case 1:20-cr-10134-DJC Document 162 Filed 10/08/20 Page 5 of 17




o Defendant’s Intended Use of, or Trafficking In, Firearms

   •   Exhibit 4: The preliminary transcript for a July 8, 2019 call between the Defendant
       and an individual, A.G., shows the Defendant trying to obtain a firearm with a
       silencer. The Defendant stated, in relevant part: “If you can try to find me one of
       those ah, like a small nasty, little quiet….With the quiet head on the bitch
       man…saying just a little bitch that’s got a quiet head on her shoulders and shit.” Ex.
       4. A.G. confirmed he knew someone who was not a felon who could buy what the
       Defendant needed. The Defendant further explained his need for a firearm with a
       silencer, stating, “I just feel like something about to come up and shit” and that he had
       to “be able to” move “real quiet,” to which A.G. responded, “even if it gotta get
       nasty.” Id.

   •   Exhibit 5: The preliminary transcript for an April 16, 2020 call between the
       Defendant and co-conspirator Kenji Drayton shows that the Defendant’s interest in
       firearms was not limited to the 2018-2019 period of his drug conspiracy. Only two
       months before his arrest in this case, the Defendant – while inside his sister’s
       residence (S. Drayton, i.e., “Shizzie”) – called Kenji Drayton while trying to find two
       firearms that had been stored there. Kenji Drayton, however, already had sold the
       firearms and offered to replace them for the Defendant. At one point in the call, the
       Defendant referenced his wife assisting in finalizing a firearm trafficking deal. Ex. 5
       (“Kim about to give him the seven right now….”).

o Defendant and Brother’s Use of 115 Moreland Street for Drug Trafficking

   •   Exhibit 6: A series of intercepted calls on May 4, 2019 describe a drug deal between
       the Defendant and G.P. During those calls, the Defendant requested and obtained
       drugs from his brother, Kenji Drayton, then directed G.P. to his residence at 115-117
       Moreland Street. He ultimately had his wife, K. Drayton, supply the drugs to G.P. on
       his behalf. In addition to showing the Defendant’s drug distribution activity, the call
       shows multiple family members’ assistance in his drug trafficking, and also, the use
       of 115-117 Moreland Street as a drug deal situs – the same residence to which the
       Defendant repeatedly sought pretrial release during the prior detention hearing.

   •   Exhibit 7: During various intercepted calls on September 24, 2019, the Defendant’s
       brother, Kenji Drayton, along with co-defendant Hassan Monroe (a co-conspirator
       charged in a different drug conspiracy involving the Defendant’s brother and charged
       in a separate indictment) discussed the details and logistics of conducting a drug deal.
       Ultimately, they agreed to “do the four” (which testimony established is drug code for
       cocaine) at 115 Moreland Street, the Defendant’s residence with his wife of 17 years.

o Defendant’s Connection to 117 Moreland Street

   •   Exhibit 9: The Defendant’s driver’s license lists his mailing and residential addresses
       as 117 Moreland Street, Roxbury, Massachusetts.
                                             5
    Case 1:20-cr-10134-DJC Document 162 Filed 10/08/20 Page 6 of 17




   •   Exhibit 10: A website for the Defendant’s company, KM&D Home Improvement
       Services, lists his business address as 117 Moreland Street, the business owner’s
       name as “Matthew Drayton,” and the business owner’s address as “117 Moreland
       Street.”

   •   Exhibit 11: A BuildZoom website page for the Defendant’s company, KM&D Home
       Improvement Services, lists his business address as 117 Moreland Street, Roxbury,
       Massachusetts.

   •   Exhibit 12: A document generated by T-Mobile U.S.A.’s Law Enforcement Relations
       Group shows the subscriber information for Defendant’s cellphone (the same phone
       number on which the Defendant was intercepted during the course of this
       investigation). That subscriber information lists both the Defendant’s service address
       and his billing address as 117 Moreland Street.

   •   Exhibit 20: The Defendant originally submitted this letter as part of his own
       detention exhibits. The letter, authored by the Defendant’s employer and addressed
       to the Defendant’s attorney, lists the Defendant’s identified residence as 117
       Moreland Street, Roxbury, Massachusetts.

o Troubling Evidence Across Various Draytons’ Residences

   •   Exhibit 13.1-13.16: A search warrant was executed in this case at the residence for
       one of the Defendant’s sisters, S. Drayton. Notably, that residence is the same sister’s
       residence referenced in Exhibit 5 – where the Defendant and his brother discussed the
       whereabouts of two missing firearms initially stored there. During the search
       warrant’s execution, law enforcement recovered nearly $4,000 in cash stored in a
       manner consistent with drug proceeds. Also recovered were a number of documents
       pertaining to the Defendant’s mother’s estate. Nearly all of the correspondence was
       addressed to the various Drayton siblings; the Defendant, Kenji Drayton, and their
       sister P. Drayton, each had 115 Moreland Street listed as their respective residence.

   •   Exhibit 14.1 – 14.2: The Defendant’s sister, P. Drayton, and her brother-in-law
       resided at 117 Moreland Street. During the search warrant’s execution, law
       enforcement recovered approximately 23 firearms and over 60 rounds of ammunition.
       One firearm was not secured on the day of the search warrant. The arsenal was a
       mere wall away from the Defendant’s supposed residence at 115 Moreland Street.

   •   Exhibit 21: The search warrant return for 117 Moreland Street confirmed that the
       Defendant’s sister, P. Drayton, was his immediate neighbor.

   •   Exhibit 15.1 – 15.17: Law enforcement also executed a search warrant in the
       basement of 115 Moreland Street, the residence in which the Defendant was arrested.
       On the day of his arrest, the Defendant denied that he lived at 115 Moreland Street.

                                            6
            Case 1:20-cr-10134-DJC Document 162 Filed 10/08/20 Page 7 of 17



              Immediately outside the doorway entrance to the basement of 115 Moreland Street
              was an advertisement for the Defendant’s KM&D Home Improvement Services that
              listed his phone number – the same phone number on which law enforcement
              continuously intercepted the Defendant in this investigation. Also photographed were
              a number of identification cards and mail belonging to the Defendant and his wife, K.
              Drayton. Two of the Defendant’s driver’s licenses listed 117 Moreland Street as his
              residence; one of his wife’s driver’s licenses listed 117 Moreland Street as her
              residence, and the other listed 115 Moreland Street as her residence. The Defendant
              also had a Massachusetts Department of Transitional Assistance Card that belonged
              to one of his identified drug runners, D.S. The Defendant had various
              correspondence from government or state agencies, which listed his residence as 117
              Moreland Street, and a piece of mail from National Grid that listed his residence as
              115 Moreland Street. Lastly, various wads of cash were recovered during the search
              of 115 Moreland Street’s basement.

                                         LEGAL STANDARD

        The law mandates a defendant’s detention pending trial if, after a hearing, the court

determines that “no condition or combination of conditions will reasonably assure the

appearance of the person as required and the safety of any other person and the community[.]”

18 U.S.C. § 3142(e); see also United States v. McForbes, 109 F. Supp. 3d 365, 367 (D. Mass.

2015) (denying defendant’s revocation request due to dangerous nature and circumstances of

alleged crime and government’s significant evidence, despite defendant’s showing of significant

ties to community and pre-trial services’ recommendation of release). 3 The government bears

the burden of demonstrating that a defendant poses a danger to the community by clear and

convincing evidence or that the defendant poses a flight risk by a preponderance of the evidence.

See United States v. Rose, 2012 WL 2500497, *1-2 (D. Mass. June 26, 2012) (affirming




        3
          As noted by the Senate Judiciary Committee: “This reference to safety of any other person is
intended to cover the situation in which the safety of a particular identifiable individual, perhaps a victim
or witness, is of concern, while the language referring to the safety of the community refers to the danger
that the defendant might engage in criminal activity to the detriment of the community.” S. Rep. No. 98-
147, at 39 (1983); see also United States v. Patriarca, 948 F.2d 789, 792–793 (1st Cir. 1991).

                                                      7
        Case 1:20-cr-10134-DJC Document 162 Filed 10/08/20 Page 8 of 17



magistrate judge’s detention order where, inter alia, a defendant faced lengthy imprisonment

term and was the alleged ringleader of drug-trafficking organization).

       In determining whether any conditions of release will reasonably assure the defendant’s

appearance and the safety of any other person and the community, the Court must consider the

factors set forth in 18 U.S.C. § 3142(g), which include: (1) the nature and circumstances of the

offense charged, including whether the offense is a crime of violence; (2) the weight of the

evidence; (3) the history and characteristics of the defendant; and (4) the nature and seriousness

of the danger that the defendant’s release would pose to any other person or the community. 18

U.S.C. § 3142(g). Where a defendant seeks review under 18 U.S.C. § 3145(b) of a magistrate

judge’s detention order, a district court must review that pretrial detention order de novo. United

States v. Marquez, 113 F. Supp. 2d 125, 127 (D. Mass. 2000) (affirming magistrate judge’s

pretrial detention order where evidence showed defendant’s participation in an alleged drug

conspiracy).

       While a district court may take additional evidence or conduct a new evidentiary hearing

when appropriate, “[t]he need for a hearing depends on whether the defendant has placed

relevant facts at issue.” United States v. Cidraz-Santiago, 18 F. Supp. 3d 124, 126 (D.P.R.

2014). That is, if a defendant’s submissions “were adequate to raise a disputed factual issue that

was necessary to decide his motion,” then an evidentiary hearing may be appropriate. Id.

(quoting United States v. Alonso, 832 F. Supp. 503, 504-05 (D.P.R. 1993)). The Defendant

declined to address the strength of the government’s case and instead focused his argument on

the strength of his familial base, employment, and character, submitting several letters with his

motion (which the Government does not object to the Court’s consideration thereof).




                                                 8
        Case 1:20-cr-10134-DJC Document 162 Filed 10/08/20 Page 9 of 17



Accordingly, the United States does not believe that a further evidentiary hearing is necessary to

assess the Defendant’s revocation request.

                                           ARGUMENT

       The factors set forth in 18 U.S.C. § 3142 guide the Court in determining, on a case-by-case

basis, whether pretrial release is appropriate. The evidence adduced at the Defendant’s detention

hearing amply shows that he poses a danger to the community and that no conditions or

combination of conditions can adequately address these risks.         That evidence bolsters the

rebuttable presumption already applicable to the Defendant’s case, given that he is charged with a

Controlled Substance Act offense for which he is facing a period of at least ten years’

imprisonment. See 18 U.S.C. § 3142(e)(3). The Defendant’s Motion should be denied, and no

further evidentiary hearing is required.

I.     THE DEFENDANT POSES A SERIOUS DANGER TO THE COMMUNITY

       Each and every factor supports the Defendant’s detention and demonstrates that no

conditions of release can assure the safety of the community.

       A.      NATURE AND CIRCUMSTANCES OF THE CHARGED OFFENSES

       The nature and circumstances of the charged offense are serious: The Defendant was not

a mere participant in a multi-kilogram drug conspiracy, but rather, was its leader. See generally

Exs. 1, 2. With the aid of his brother, the Defendant ensured a steady supply of cocaine and

cocaine base into Fidelis Way, the locus of the Defendant’s drug-trafficking operations. See

generally Exs. 1, 2. The Defendant, along with his associates, used force, intimidation, and

harassment to overtake various apartments within Fidelis Way, which were then turned into stash

locations for purposes of preparing and selling drugs. See Ex. 2, ¶¶ 5-14. The Defendant’s level

of control over Fidelis Way is specifically reflected in Exhibits 3 and 8, the former of which


                                                 9
        Case 1:20-cr-10134-DJC Document 162 Filed 10/08/20 Page 10 of 17



showed the Defendant’s frustrations upon learning that other drug dealers’ product was

encroaching upon his market, and the latter of which showed the Defendant’s omniscience as to

the happenings at Fidelis Way (including to law enforcement’s presence in the area for unrelated

matters). The Defendant’s use of violence to maintain control was not limited to stash locations,

either. Exhibit 3 showed that he even attacked one of his own drug runners by hitting him in the

head with a hammer on learning that the runner had consumed the Defendant’s product instead

of selling it. And residences associated with the Defendant (Ex. 15.1-15.17, i.e., 115 Moreland

Street) or his family members (Ex. 14.1-14.2, i.e., 117 Moreland Street and Ex. 13.1-13.16, i.e.,

sister’s residence) contained items, including thousands of dollars in cash or firearms and

ammunition, consistent with his drug-trafficking operations.

       Additionally, the evidence shows that while law enforcement’s overall investigation into

the Defendant shifted to his brother, Kenji Drayton, post August 2019, the Defendant’s criminal

activity did not end at that time. Rather, Exhibit 5 showed that as of April 2020 (two months

before the Defendant’s arrest), the Defendant sought his brother’s assistance in locating two

firearms that had been stored at their sister’s residence (a location from which law enforcement

recovered cash consistent in quantity and storage with drug proceeds). The call captures both the

Defendant’s recent dealings in firearms and his wife’s assistance in a firearm transaction – two

notable points, given the Defendant’s efforts to distance himself and his wife from 117 Moreland

Street, the other half of his deceased mother’s two-family structure wherein over 20 firearms and

60 rounds of ammunition were recovered on the date of the Defendant’s arrest.

       Moreover, as addressed infra, Exhibit 5 is not the only intercepted call showing the

Defendant’s zeal for firearms. See generally Ex. 4; see also United States v. Green, 887 F.2d 25,

27 (1st Cir. 1989) (firearms are “tools of the trade” in drug trafficking); United States v. Hinds,


                                                 10
        Case 1:20-cr-10134-DJC Document 162 Filed 10/08/20 Page 11 of 17



856 F.2d 438, 443 (1st Cir. 1988) (narcotics dealing and guns go “hand in hand”). Indeed,

Exhibit 4 alone speaks to the Defendant’s dangerousness to the community and need for

detention pending trial, as he seeks out a firearm with a silencer so as to be able to move “real

quiet” should problems arise, even if – as his call colleague notes– “it gotta get nasty.” Ex. 4.

       As a result of the pending offense, the Defendant faces a considerable sentence if

convicted. Based on current estimated drug quantities attributable to the Defendant, the

Defendant’s offense level, at a minimum, is 34. See U.S.S.G. § 2D1.1. Furthermore, likely

adjustments based upon leadership and possession of firearms would raise the offense level by

six. Thus, regardless of the Defendant’s criminal history, the guideline sentencing range (when

estimated most conservatively in terms of drug weight and criminal history) would be 151-188

months – and likely greater than that, given the evidence presented at the detention hearing.

       B.      WEIGHT OF THE EVIDENCE

       The weight of the evidence against the Defendant is overwhelming. Initial discovery

productions in the case (which predated the indictment’s issuance and occurred over three

months ago) involved the production of over 16,000 pages of searchable linesheets capturing the

substance of recorded conversations regarding two separate but complementary drug

conspiracies involving the Drayton brothers. Although the wire investigation spanned the course

of a 13-month period, the wire investigation as to the Defendant targeted the period of May 2019

to late August 2019, and the overall investigation into the Defendant occurred over a near ten-

month period. Calls involving the Defendant occurred over the same telephone number that he

routinely advertised as his own. See Exs. 12, 15.3, 15.5. The numerous recordings alone

establish the Defendant’s leadership role within his drug-trafficking operation and active

participation in a cocaine and cocaine base conspiracy.


                                                 11
        Case 1:20-cr-10134-DJC Document 162 Filed 10/08/20 Page 12 of 17



       Investigators successfully corroborated the Defendant’s numerous intercepted calls with a

number of audio or video-recorded controlled buys with the Defendant or his associates, which

predated the wire investigation. At least five of those controlled buys occurred directly with the

Defendant. Investigators also corroborated the wire recordings through surveillance and wall-off

stops and seizures, further confirming the Defendant’s drug-dealing activities and his brother,

Kenji Drayton, as a key source of supply. See generally Ex. 1. Law enforcement’s surveillance

commonly observed the Defendant meeting with individuals, traveling to particular locations,

and/or taking certain actions consistent with what he had previously discussed on intercepted

calls. See generally Ex. 1. The wall-off stops and seizures further confirmed the nature and

quantities of drugs that the Defendant typically distributed. Additionally, law enforcement

officers executed a number of search warrants during their investigation, including at residences

associated with the Defendant, his family members, and/or his associates, and recovered

contraband (e.g., drugs, drug proceeds, and/or firearms or ammunition) consistent with the

Defendant’s drug-trafficking business.

       While the weight of the evidence from the complaint, detention affidavit, and detention

exhibits previews the strength of the Government’s case against the Defendant, they are merely

the tip of the evidentiary iceberg against the Defendant.

       C.      HISTORY AND CHARACTERISTICS OF THE DEFENDANT

       While admittedly older, the Defendant’s criminal history nonetheless includes a number

of arrests and prior criminal convictions reflecting a theme of drug-trafficking. His convictions

include:

       •    Roxbury District Court, Possession to Distribute (Class B), Operating Recklessly,
            Resisting Arrest, Docket No. 0802CR002344N, sentenced in December 2008 to two
            years, suspended until 2010. Two violation notices issued.


                                                12
        Case 1:20-cr-10134-DJC Document 162 Filed 10/08/20 Page 13 of 17



       •   Roxbury District Court, Firearm Identification Card, Docket No. 0402CR3321,
           continued without a finding in February 2006 until August 2006; dismissed.

       •   Brighton District Court, Distribute/Dispense Class B, Docket No. 0008CR0479,
           sentenced in October 2000 to probation until October 2002. Three violation notices
           issued; in August 2002, violated probation and probation was terminated.

As the Defendant notes in his motion for revocation, his history of weapons use involves charges

from his juvenile years and from 2003 for assault-and-battery with a dangerous weapon.

Defense counsel asks the Court to disregard such “ancient cases” “in determining whether . . .

appropriate conditions of release” may be fashioned in 2020. Doc. 154 at 5. While the

Government concedes those charges are older in date, Exhibits 4 and 5 make clear that the

Defendant’s “history of weapons use” is not a thing of the past, but very much a part of his

present. See Exs. 4, 5. And Exhibits 1 through 4 each show that the Defendant’s use of force,

intimidation, or violence to assert or maintain dominance are not the untamed or immature

bygones of his juvenile years. See Exs. 1-4.

       Furthermore, the Defendant submits character attestations from family members or

friends, which are typically useful, as they can identify a source of support or even supervision.

However, that is not the case here. As the evidence submitted at his detention hearing showed,

the Defendant’s family members were aware of – and at times, even furthered – his criminal

activities. In sum, the Defendant was one of two Drayton brothers charged in this case (Ex. 1);

the Defendant’s wife aided in his drug and firearm trafficking activities (Exs. 1, 5, 6); his sister,

S. Drayton, had suspected drug proceeds stored at her residence and appeared to house firearms

there for her brothers (Exs. 5, 13.1-13.16); and another sister, P. Drayton, lived next to the

Defendant with an arsenal of weaponry (Exs. 14.1-14.2; 21).

       Indeed, as to 117 Moreland Street, the Defendant continues to assert (as he did during the

prior hearing) that law enforcement’s recovery of 23 firearms and over 60 rounds of ammunition

                                                  13
        Case 1:20-cr-10134-DJC Document 162 Filed 10/08/20 Page 14 of 17



from the address bears no connection to him, stating that the potential contraband simply

belonged to a “Merrick Rembert, a resident” at that address. Doc. 154 at 5-6. The Defendant,

however, initially sought release to 115 Moreland Street – the residence immediately adjacent to

117 Moreland Street. In fact, both 115 and 117 Moreland Street are two halves of the same

family structure owned by the Drayton family. See Ex. 14.1. “Merrick Rembert” was more than

a mere resident at 117 Moreland; he is the Defendant’s brother-in-law, who resided (along with

one of the Defendant’s sisters) next door to the Defendant. The evidence (including one of the

Defendant’s initial detention exhibits) showed that the Defendant alternated between identifying

115 or 117 Moreland Street as his residence in personal or business dealings (including to state,

government, or public entities), more often than not identifying 117 Moreland Street as his

address. See Exs. 9, 10, 11, 12, 15.8, 15.10, 15.11, 20. Even if there is a dispute as to technical

ownership of the firearms within 117 Moreland Street, the evidence shows that all such firearms

and ammunition were found within a residence that the Defendant consistently identified as his

own. Lastly, the evidence showed that the Defendant did at least five controlled sales from 115

Moreland Street’s basement; that his brother, Kenji Drayton, did at least one drug deal at that

same location, Ex. 7; and, as established via testimony at the detention hearing, that the

Defendant informed law enforcement when arrested at 115 Moreland Street that he did not live

there. All of these factors – including the Defendant’s continued denial of any connection to 117

Moreland Street, Doc. 154 at 5-6 – speak to the Defendant’s lack of supervisability.

       The Defendant’s proposal of a different residence does not allay these concerns, either.

Regardless of location, the Defendant likely would have the same access to firearms – through

his brother-in-law or another person. It is telling that Probation, while it found the new residence

acceptable if released, continues to recommend detention.


                                                 14
        Case 1:20-cr-10134-DJC Document 162 Filed 10/08/20 Page 15 of 17



       D.      NATURE AND SERIOUSNESS OF DANGER POSED BY RELEASE

       The Defendant claims that “[f]rankly, [he] is the kind of defendant in this Court who

should be released pending trial.” Doc. 154 at 7. The evidence belies any such claims.

       The Defendant, a convicted felon with probation violations, was the leader of a multi-

kilogram drug conspiracy who actively used force to establish control over both associates and

stash locations; sought out firearms for trafficking or intended use purposes; and who enlisted

(and continues to enlist) the assistance of family members to aid in his activities and objectives.

The Defendant’s criminal history – while older – shows the continued presence of drug

trafficking in his life (including that of several family members). And the Defendant troublingly

continues to deny any connection to a residence that – outside of this proceeding – he otherwise

routinely identifies as his own (whether to phone companies, business web sites, or to state

entities) and in which his own family members live (a point he fails to so much as acknowledge).

The arguments the Defendant raises to counter his dangerousness gloss over the cold reality that,

if released, he would live alongside individuals (like his wife) who aided his criminal activities

while presumably holding the same employment he previously had while leading the underlying

drug conspiracy.

       For all of these reasons, this Court should affirm the magistrate judge’s determination

that no conditions of release may be fashioned to address the Defendant’s dangerousness to the

community.




                                                 15
       Case 1:20-cr-10134-DJC Document 162 Filed 10/08/20 Page 16 of 17



                                        CONCLUSION

       The Defendant presents a significant danger to the community. Because no conditions

can assure the safety of the community, this Court should uphold the magistrate judge’s

determination that detention is warranted.

                                             Respectfully submitted,

                                             ANDREW E. LELLING
                                             United States Attorney

                                     By:     /s/ Kaitlin R. O’Donnell
                                             Kaitlin R. O’Donnell
                                             Timothy E. Moran
                                             Assistant U.S. Attorney
                                             United States Attorney's Office
                                             1 Courthouse Way, Suite 9200
                                             Boston MA 02210
                                              617-748-3645




                                               16
        Case 1:20-cr-10134-DJC Document 162 Filed 10/08/20 Page 17 of 17




                                 CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF).

                                             /s/ Kaitlin R. O’Donnell
                                             Kaitlin R. O’Donnell
                                             Assistant U.S. Attorney

Date: October 8, 2020




                                                17
